FILED
                             NOT FOR PUBLICATION                            DEC 11 2009

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ADRIAN ZAVALA LEMUS; CLAUDIA                     No. 07-71142
PATRICIA MEDRANO CRUZ; CESAR
ISRAEL ZAMORA MEDRANO,                           Agency Nos. A096-360-249
                                                            A095-295-036
             Petitioners,                                   A095-295-037

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 1, 2009 **
                              San Francisco, California

Before: HUG, SKOPIL and BEEZER, Circuit Judges.

       Alien-spouses Claudia Patricia Medrano-Cruz and Adrian Zavala-Lemus

and their adult son Cesar Israel Zamora-Medrano petition from the Board of

Immigration Appeals’s (“BIA”) decision denying their motion to reopen. We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
review the BIA’s denial of a motion to reopen for abuse of discretion and will

reverse only if its decision is “arbitrary, irrational, or contrary to law.” Singh v.

INS, 295 F.3d 1037, 1039 (9th Cir. 2002). We have jurisdiction pursuant to 8

U.S.C. § 1252(a)(1). We deny the petition for review.

      The facts of this case are known to the parties. We do not repeat them.

      The BIA did not abuse its discretion by denying the motion to reopen. To

show prejudice, an alien must show “plausible grounds for relief” on the merits.

Serrano v. Gonzales, 469 F.3d 1317, 1319 (9th Cir. 2006). To qualify for

cancellation of removal, an alien must establish, inter alia, “that removal would

result in exceptional and extremely unusual hardship to the alien’s spouse, parent,

or child, who is a citizen of the United States or an alien lawfully admitted for

permanent residence.” 8 U.S.C. § 1229b(b)(1)(D). The petitioners in this case do

not establish, nor does the record support any “exceptional and extremely unusual

hardship” that their citizen-children face, other than the normal hardships

associated with moving, such as changing schools.

      Denial of the petitioners’ motion does not violate due process. See Munoz

v. Ashcroft, 339 F.3d 950, 954 (9th Cir. 2003).

      DENIED.




                                            2